UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                                 No. 17-6436


RAYMOND E. SIMS-LEWIS,

               Plaintiff – Appellant,

          v.

JAMES C. WILLETT, Superintendent; PAMUNKEY REGIONAL JAIL, Owner;
DWIGHT C. JONES, Mayor,

               Defendants - Appellees.




                                 No. 17-6437


RAYMOND E. SIMS-LEWIS,

               Plaintiff - Appellant,

          v.

JAMES C. WILLETT, Superintendent; PAMUNKEY REGIONAL JAIL, Owner;
DWIGHT C. JONES, Mayor; DR. P. OBER, Medical Doctor,

               Defendants - Appellees.



                                 No. 17-6438


RAYMOND EUGENE SIMS-LEWIS, Jr.,
               Plaintiff - Appellant,

          v.

JAMES C. WILLETT, Superintendent; PAMUNKEY REGIONAL JAIL, Owner;
DWIGHT C. JONES, Mayor,

               Defendants - Appellees.




                                 No. 17-6439


RAYMOND E. SIMS-LEWIS, JR.,

               Plaintiff - Appellant,

          v.

JAMES C. WILLETT, Superintendent; PAMUNKEY REGIONAL JAIL, Owner;
DWIGHT C. JONES, Mayor,

               Defendants - Appellees.




                                 No. 17-6440


RAYMOND E. SIMS-LEWIS, JR,

               Plaintiff - Appellant,

          v.

JAMES C. WILLETT, Superintendent; PAMUNKEY REGIONAL JAIL, Owner;
DWIGHT C. JONES, Mayor,

               Defendants - Appellees.

                                        2
                                   No. 17-6441


RAYMOND E. SIMS-LEWIS, Jr.,

                 Plaintiff - Appellant,

           v.

JAMES C. WILLETT, Superintendent; PAMUNKEY REGIONAL JAIL, Owner;
DWIGHT C. JONES, Mayor,

                 Defendants - Appellees.




                                   No. 17-6442


RAYMOND E. SIMS-LEWIS,

                 Plaintiff - Appellant,

           v.

JAMES C. WILLETT, Superintendent; PAMUNKEY REGIONAL JAIL, Owner;
DWIGHT C. JONES, Mayor; DR. P. OBER, Doctor Operation of PRJ; RACHEL
RICE, Pamunkey Regional Jail Medical Director of Staff; LAVERN SMITH,
Pamunkey Regional Jail Medical Staff Supervisor,

                 Defendants - Appellees.



                                   No. 17-6443


RAYMOND E. SIMS-LEWIS,

                 Plaintiff - Appellant,

                                          3
          v.

JAMES C. WILLETT, Superintendent; PAMUNKEY REGIONAL JAIL, Owner;
DWIGHT C. JONES, Mayor,

                Defendants - Appellees.




                                  No. 17-6444


RAYMOND E. SIMS-LEWIS,

                Plaintiff - Appellant,

          v.

JAMES C. WILLETT; PAMUNKEY REGIONAL JAIL; DWIGHT C. JONES,
Mayor; VIRGINIA GOVERNOR; VIRGINIA LAW JUDGE STEVEN
GOLDSTEIN,

                Defendants - Appellees.




                                  No. 17-6445


RAYMOND EUGENE SIMS-LEWIS, JR.,

                Plaintiff - Appellant,

          v.

JAMES C. WILLETT, Pamunkey Regional Jail Superintendent; PAMUNKEY
REGIONAL JAIL, Owners; DWIGHT C. JONES, Virginia Mayor,

                Defendants - Appellees.


                                         4
                                      No. 17-6446


RAYMOND EUGENE SIMS-LEWIS, Jr.,

                    Plaintiff - Appellant,

             v.

JAMES C. WILLETT, Pamunkey Regional Jail Superintendent; PAMUNKEY
REGIONAL JAIL, Owners; DWIGHT C. JONES, Mayor of Virginia,

                    Defendants - Appellees.



Appeals from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, District Judge. (2:15-cv-00383-MSD-LRL; 2:15-cv-00390-
MSD-RJK; 2:15-cv-00413-MSD-LRL; 2:15-cv-00424-MSD-RJK; 2:15-cv-00425-MSD-
DEM; 2:15-cv-00426-MSD-LRL; 2:15-cv-00436-MSD-LRL; 2:15-cv-00440-MSD-RJK;
2:15-cv-00449-MSD-RJK; 2:15-cv-00454-MSD-RJK; 2:15-cv-00463-MSD-LRL)


Submitted: June 22, 2017                                          Decided: June 27, 2017


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond E. Sims-Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                             5
PER CURIAM:

       In these consolidated appeals, Raymond Eugene Sims-Lewis seeks to appeal the

district court’s orders dismissing his complaints alleging claims pursuant to 42 U.S.C.

§ 1983 (2012). We dismiss the appeals for lack of jurisdiction because the notice of

appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its orders dismissing Sims-Lewis’ complaints between

September 29, 2015 and December 4, 2015. The notice of appeal was filed on March 22,

2017. * Because Sims-Lewis failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we deny leave to proceed in forma pauperis

and dismiss the appeals. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 DISMISSED



       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                              6